PER CURIAM.
The plaintiff [Shelly Cowan] appeals from an adverse summary judgment in a medical malpractice action contending that there are genuine issues of material fact as to the alleged negligent diagnosis and treatment of the plaintiff’s spinal injuries by the defendant [Dr. Menilio Diaz-Padron]. We agree and reverse on the authority of Holl v. Talcott, 191 So.2d 40 (Fla.1966).
There remain genuine issues of material fact in the case including whether the defendant, consistent with the standards of reasonable medical care in the community, promptly administered and properly read the results of a Queckenstedt test given the plaintiff to determine the presence of blockage of cerebral spinal fluid, whether the plaintiff should have been promptly placed in traction after discovery of the injury, and whether a drug called decadron should have been administered to treat the plaintiff’s spinal cord injury so as to prevent the alleged painful and unnecessary spinal fusion eventually administered to the plaintiff. There are also genuine issues relating to whether the defendant promptly ordered a circular hospital bed for the plaintiff so as to prevent the occurrence of alleged painful decubitus ulcers. See Helms v. Sims, 330 So.2d 71 (Fla.3d DCA 1976); Giallanza v. Sands, 316 So.2d 77 (Fla.4th DCA 1975); Lab v. Hall, 200 So.2d 556 (Fla.4th DCA 1967).
The summary judgment entered in favor of the defendant is, accordingly, reversed and the cause remanded to the trial court for further proceedings.
Reversed and remanded.